Exhibit 10(a)

McDONALD’S CORPORATION

DIRECTORS’ DEFERRED COMPENSATION PLAN

Section 1

Introduction

1.1 The Plan. McDonald’s Corporation (the “Company”) first established the
McDonald’s Directors’ Deferred Compensation Plan (the “Plan”) for the members of
its Board of Directors who are not officers or employees of the Company
(“Outside Director” or “Outside Directors”) on July 1, 1984. Effective
January 19, 1995, in order to reflect the Plan’s focus on creating an identity
of interest between the Company’s Outside Directors and its shareholders, the
Plan was renamed the “Directors’ Stock Plan.” The Plan was later amended and
restated effective September 19, 1996, July 15, 1997, and May 17, 2001, and
December 3, 2003. The Plan was further amended and restated to increase the
annual Stock Equivalent Benefit (as defined in Section 2.2 below) from $30,000
to $60,000. Finally, the Plan is hereby amended and restated effective as of
March 22, 2007, to (a) permit periodic changes to the amounts of the Stock
Equivalent Benefits provided for in Section 2.2, and (b) to rename the Plan the
“Directors’ Deferred Compensation Plan.”

1.2 Purpose. The purposes of the Plan are: to advance the Company’s interests by
attracting and retaining well-qualified Outside Directors and Senior Directors
(together, “Directors”); to provide such individuals with incentives to put
forth maximum efforts for the long term success of the Company’s business; and
to provide a vehicle to increase the identity of interest between Directors and
shareholders.

Section 2

Benefits

2.1 Elected Deferred Benefits. Each Director may elect in accordance with
Section 3.1 to defer all or any part of the fees to be received by such Director
for service on the Board of Directors of the Company (including annual and
committee retainers and Board and committee meeting fees, to the extent
applicable) (“Elected Deferred Benefits”). Elected Deferred Benefits shall be
credited to an account for each Director (an “Account”) on a quarterly basis at
such a time and in such a manner as is reasonably determined by the Controller
of the Company. Each Director’s Account may be further divided into amounts
deferred pursuant to a particular year’s deferral election.

2.2 Stock Equivalent Benefit. (a) In addition to any Elected Deferred Benefits,
each Director shall receive a stock equivalent benefit, which shall be
determined in the manner described in this Section 2.2 (“Stock Equivalent
Benefit”) and credited to his or her Account.

(b) As of December 31 of each calendar year, there shall be accrued for each
individual who was a Director for all or any portion of that calendar year a
Stock Equivalent Benefit equal to the Annual Stock Equivalent Benefit Amount (as
defined in Section 2.2(c) below) times, in the case of an individual who was not
a Director for the entire calendar year, a fraction, the numerator of which is
the number of days during that calendar year on which such individual was a
Director, and the denominator of which is the total number of days in that
calendar year.

(c) The “Stock Equivalent Benefit” shall mean:

(i) for calendar years 2006 and earlier, the amounts set forth in the Plan as in
effect before the amendment and restatement;

(ii) for calendar year 2007, $90,000;



--------------------------------------------------------------------------------

(iii) for calendar years after 2007, $90,000 or such other amount as may be
determined by the Board.

2.3 Adjustment of Accounts. Each Director’s Account shall be adjusted
periodically (but no less than once each year), at such time or times and in
such manner as is reasonably determined by the Controller of the Company and as
of the date of any payment from the Account, in order to treat such Account as
though all amounts credited to it had been invested in shares of McDonald’s
Stock by reflecting income, gains and losses in the amounts and at the times as
such would have occurred if an amount equal to each credit to such Account were
invested in shares (including fractional shares) of McDonald’s Stock at a
per-share price equal to the market value of a share of McDonald’s Stock on the
date such credit was made (determined in accordance with Section 5.7).

2.4 Grandfathered and Nongrandfathered Accounts. The Account of each Director
shall be subdivided into a portion representing compensation that is not subject
to Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
because it was deferred on or before December 31, 2004, and the earnings thereon
(the “Grandfathered Account”) and a portion representing all other compensation
(the “Nongrandfathered Account”).

Section 3

Deferrals; Deferral Elections

3.1 Deferral Elections. A person who becomes a Director during a calendar year
may elect by a written notice delivered to McDonald’s Corporation within 30 days
after becoming a Director to receive Elected Deferred Benefits as provided in
Section 2.1 with respect to fees for services performed following the delivery
of such notice to McDonald’s Corporation. Each other Director may elect by
filing a written election with McDonald’s Corporation on or before December 31
of a given calendar year to receive Elected Deferred Benefits as provided in
Section 2.1 for the following calendar year. Any election made pursuant to this
Section 3.1 shall be irrevocable.

3.2 Specified Payment Dates. A Director electing to defer Elected Deferred
Benefits pursuant to an election filed after July 15, 1997, may make an
irrevocable election to have those Elected Deferred Benefits paid promptly
following, or beginning promptly following, a Specified Payment Date (as defined
below). Notwithstanding any such election, if the Director’s Termination or
death occurs on a day before the Specified Payment Date, the Special Payment
Date election shall not apply, and such Elected Deferred Benefits shall be paid
in accordance with Section 3.3 below. A “Specified Payment Date” means a date
specified by the Director at the time he or she elects to defer the Elected
Deferred Benefits in question, which date must be March 31, June 30 or
September 30 of a specified year in the future, but no earlier than the
March 31st of the calendar year following the year in which the deferred amounts
would have been paid (if they had not been deferred). “Termination” means (1) in
the case of an Outside Director, his or her ceasing to be a member of the Board
of Directors for any reason other than his or her death, unless he or she
becomes a Senior Director at that time, and (2) in the case of a Senior
Director, his or her ceasing to be a Senior Director for any reason other than
his or her death; provided, that with respect to a Director’s Nongrandfathered
Account, the term “Termination” shall be interpreted in a manner consistent with
the definition of “separation from service as determined by the Secretary”
within the meaning of Section 409A(a)(2)(A)(i) of the Code.

3.3 General Payment Date. The balance in a Director’s Account, other than any
portion to which a Specified Payment Date applies under Section 3.2, shall be
paid, or begin to be paid, in April of the calendar year following the year of
the Director’s Termination or death, whichever occurs first (the “General
Payment Date” and, together with any Specified Payment Dates, the “Payment
Dates”).

Section 4

Payment of Benefits

4.1 Time and Method of Payment. A Director’s Account shall automatically be paid
in a single lump sum promptly following the applicable Payment Date(s), unless
and to the extent a valid written installment distribution election has been
filed in accordance with this Section 4.1 and Section 4.4. Subject to
Section 4.4(b) if applicable, an installment distribution election may apply to
all or any portion of the Account for which payment is to be made, and shall
specify the period of years (up to a maximum of 15 years) over which installment
payments are to be made. Installment payments shall be made annually in
substantially equal installments over the installment period specified,
beginning at or promptly following the applicable Payment Date. Each installment
payment shall be computed by dividing the balance of the Account that is to be
paid in installments by the number of payments remaining in the installment
period.



--------------------------------------------------------------------------------

4.2 Form of Payment. All payments shall be made in cash, in an amount equal to
the market value of a share of McDonald’s Stock (determined in accordance with
Section 5.7) on the day before the date of payment, times the number of shares
and fractions thereof for which payment is being made.

4.3 Beneficiaries. Each Director shall have the right to name a beneficiary or
beneficiaries who shall receive the benefits hereunder in the event of the
Director’s death prior to the payment of his or her entire Account. If the
Director fails to designate beneficiaries or if all such beneficiaries
predecease the Director, benefits shall be paid to the Director’s surviving
spouse, and if none, then to the Director’s estate. To be effective, any
beneficiary designation shall be filed in writing with McDonald’s. A Director
may revoke an existing beneficiary designation by filing another written
beneficiary designation with McDonald’s. The latest beneficiary designation
received by McDonald’s shall be controlling.

4.4 Installment Elections. This Section 4.4(a) shall apply to the Grandfathered
Accounts only. An installment election must be made on or before December 31 of
the calendar year preceding the calendar year in which the applicable Payment
Date occurs. Installment distribution elections with respect to a Director’s
Account may be made during the Director’s lifetime only by the Director. Except
as provided below in this Section 4.4, an installment election is irrevocable
once made, and payments will be made in accordance with it notwithstanding the
subsequent Termination or death of the Director. If a Director’s Termination
occurs before a Specified Payment Date for any portion of his or her Account,
the Director may, on or before December 31 of the calendar year in which the
Termination occurs, revoke or change an installment election the Director had
made with respect to that portion of his or her Account before the Termination.
If a Director dies before his or her Termination, any installment elections with
respect to any portions of his or her Account to which a Specified Payment Date
before the date of death applied shall continue to govern the payout of those
portions of his or her Account, but any other installment elections made by such
Director before his or her death shall automatically be considered revoked, the
person(s) entitled to receive payment of the remainder of his or her Account
under Section 4.3 shall be entitled to make an irrevocable installment election
at any time on or before December 31 of the calendar year in which the
Director’s death occurs, and the remainder of the Director’s Account shall be
paid to such person(s) in accordance with Section 4.1, taking into account any
such installment elections.

(b) This Section 4.4(b) shall apply to the Nongrandfathered Accounts only. A
Director may make an installment election for each calendar year’s Stock
Equivalent Benefit and Elected Deferred Benefit (if any). Such an installment
election must be made at the time the Director elects to defer the Elected
Deferred Benefit for the year in question or, if no Elected Deferred Benefit is
elected for that year, not later than the latest time at which such an election
would be permitted. An installment election is irrevocable once made, and
payments of both the Stock Equivalent Benefit and any Elected Deferred Benefit
for the applicable calendar year will be made in accordance with it
notwithstanding the subsequent Termination or death of the Director, except to
the extent that the Committee determines, in its sole discretion, to establish
procedures under which installment elections may be revoked or changed in
compliance with Section 409A of the Code.

4.5 Funding. Benefits payable under the Plan to any person shall be paid
directly by the Company. The Company shall not be required to fund or otherwise
segregate assets to be used for payment of benefits under the Plan. While the
Company may cause investments in shares of McDonald’s Stock to be made through
open market purchases in amounts equal or unequal to amounts payable hereunder,
the Company shall not be under any obligation to make such investments and any
such investment shall remain subject to the claims of its general creditors and
the amounts payable to any Directors under the Plan shall not be affected by any
such investment. Notwithstanding the foregoing, the Company, in its discretion,
may maintain one or more trusts to hold assets to be used for payment of
benefits under the Plan; provided that the assets of such trust shall be subject
to the creditors of the Company in the event that the Company becomes insolvent
or is subject to bankruptcy or insolvency proceedings. Any payments by such a
trust of benefits provided hereunder shall be considered payment by the Company
and shall discharge the Company of any further liability for the payments made
by such trust.

Section 5

General Provisions

5.1 Plan Administration. The Plan shall be administered by a committee appointed
from time to time by the Board of Directors (the “Committee”). The Committee
shall have discretionary authority to interpret and administer the Plan, to
correct errors in administration, and otherwise to implement the Plan, in each
case consistent with its purposes and intent. The Committee shall also have the
power to take such other actions as are necessary so that transactions pursuant
to the Plan do not result in liability under Section 16(b) of the Securities
Exchange Act of 1934. All actions of the Committee with respect to the Plan
shall be final and binding on all persons.



--------------------------------------------------------------------------------

5.2 Retention Rights. Establishment of the Plan shall not be construed to give
an Outside Director or Senior Director the right to be retained on the Board of
Directors or to any benefits not specifically provided by the Plan.

5.3 Interests Not Transferable. Except as to withholding of any tax required
under the laws of the United States or any state or locality and except with
respect to designation of a beneficiary to receive benefits in the event of the
death of a Director, no benefit payable at any time under the Plan shall be
subject in any manner to alienation, sale, transfer, assignment, pledge,
attachment, or other legal process, or encumbrance of any kind. Any attempt by a
Director to alienate, sell, transfer, assign, pledge or otherwise encumber any
such benefits whether current or thereafter payable, shall be void. No benefit
shall, in any manner, be liable for or subject to the debts or liabilities of
any person entitled to such benefits. If any person shall attempt to, or shall
alienate, sell, transfer, assign, pledge or otherwise encumber his or her
benefits under the Plan, or if by any reason of his or her bankruptcy or other
event happening at any time, such benefits would devolve upon any other person
or would not be enjoyed by the person entitled thereto under the Plan, then the
Company in its discretion, may terminate the interest in any such benefits of
the person entitled thereto under the Plan and hold or apply them to or for the
benefit of such person entitled thereto under the Plan or his or her spouse,
children or other dependents, or any of them, in such manner as the Company may
deem proper.

5.4 Amendment and Termination. The Board intends the Plan to be permanent, but
reserves the right at any time to modify, amend or terminate the Plan, provided,
however, that benefits credited as provided herein shall constitute an
irrevocable obligation of the Company.

5.5 Controlling Law. The law of Illinois, except its law with respect to choice
of law, shall be controlling in all manners relating to the Plan.

5.6 Number. Words in the plural shall include the singular and the singular
shall include the plural.

5.7 Value of McDonald’s Stock. The market value of McDonald’s Stock for purposes
hereof on a given day shall be the closing price, at the close of normal trading
hours, of McDonald’s Stock on the New York Stock Exchange Composite Tape on that
day (or, if quotations for McDonald’s Stock are not reported on the New York
Stock Exchange Composite Tape on that day, such closing price of McDonald’s
Stock on the New York Stock Exchange Composite Tape on the first day preceding
such day on which such quotations are so reported).

5.8 Compliance with Section 409A. This Plan, as amended and restated as of
March 24, 2005, and as further amended and restated as of March 22, 2007, is
intended to comply with the requirements of Section 409A of the Code with
respect to the Nongrandfathered Accounts, and shall be interpreted accordingly.
Notwithstanding any other provision of this Plan, no acceleration of payment of
Nongrandfathered Accounts that is not permitted by Section 409A of the Code
shall be permitted, and no amendment or termination of the Plan shall be
effective to the extent that it would cause Grandfathered Accounts to be subject
to Section 409A of the Code.

Executed with effect as of the 22nd day of March, 2007.

McDONALD’S CORPORATION

 

By:  

/s/ Gloria Santona

 

Gloria Santona

Corporate Executive Vice President, General

Counsel and Secretary